A L L O W A N C E

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


AFCP 2.0 Request and Decision
Per the After-Final amendment with AFCP 2.0 request filed on 8/12/2022, Applicant’s amended independent claims (7, 12 and 22) have been rewritten to include the allowable subject matter previously indicated in Final Action (mailed on 6/14/22). Upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.


Closest / Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Non-Final mailed 12/17/21 and Final mailed 6/14/22), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (7, 12 & 22).
	Among the prior art of record, the following art references (listed below) are considered to be the closest without teaching Applicant’s claimed invention:

Lee (Samsung, US 2006/0082658)
Tanimura (Konica Minolta Opto, US 2008/0198249)
Miller (US 2018/0171991)
Lee (Samsung, US 2006/0082658) 
Silverstein (Apple, US 10,033,917)
Lee (LG, US 2018/0203203)
Horesh (US 2019/0014258)
Sharma (US 2019/0020822)

The features taught by the closest prior art (listed above) are cited/discussed in Non-Final mailed 12/17/21 and Final mailed 6/14/22.


Allowable Subject Matter
Claims 3-5, 7-12, 14-16, 19-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
All previous claim rejections (under 35 USC 102 and 103) have been overcome, and thus, have been withdrawn.
Independent claims 7, 12 and 22 are allowed in view of their recent After-Final amendments (filed 8/12/22) AND for reasons made clear throughout prosecution. Specifically, claims 7, 12 and 22 were rewritten to include previous indicated allowable subject matter noted in Final mailed 6/14/22.
Dependent claims 3-5, 8-11, 14-16, 19-20 and 23 are allowable for at the reason that they respectively depend from allowable base claims 7 or 22.
The closest prior art, whether taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in each independent claim (7, 12 and 22), the respective allowable limitations are as follows:

	Regarding independent claim 7, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 7 that includes (with emphasis in bold): 
“A sensor driving device comprising: 
wherein the first protrusion part comprises a first extension part extending from the body in a first direction away from the first substrate, and a second extension part extending from the first extension part in a second direction different from the first direction, 
wherein the second substrate comprises a first pad part comprising one end connected to the first protrusion part and the other end disposed on the first substrate, 
and wherein the first pad part comprises a first pad unit bent from the second extension part of the first protrusion part, a second pad unit bent from the first pad unit, and a third pad unit bent from the second pad unit”.
Claims 8 and 9 are allowed for depending from allowable claim 7.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 12 that includes (with emphasis in bold): 
“A sensor driving device comprising: 
wherein the first protrusion part comprises a first extension part extending from the body in a first direction away from the first substrate, and a second extension part extending from the first extension part in a second direction different from the first direction,
wherein the first driving unit comprises six magnets, wherein the second driving unit comprises six coils corresponding with the six magnets, wherein four magnets of the six magnets are disposed adjacent to four corners of the image sensor, respectively, and wherein the remaining two magnets of the six magnets are disposed between the four magnets”.

	Regarding independent claim 22, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 22 that includes (with emphasis in bold): 
“A sensor driving device comprising: 
wherein the second protrusion part comprises: a first bent part having a first bending axis parallel to the another of the body; a first extension part extending from the first bent part in a first direction away from the body; a second bent part extending from the first extension part and having a second bending axis perpendicular to the first bending axis; and a second extension part extending from the second bent part in a second direction different from the first direction, 
and wherein the first extension part of the first protrusion part faces the first extension part of the second protrusion part, 
and wherein the first extension part of the first protrusion part and the first extension part of the second protrusion part are disposed parallel each other”.
Claims 3-5, 10-11, 14-16, 19-20 and 23 are allowed for depending from allowable claim 22.

Support for these allowable claim features can be appreciated over Applicant’s specification disclosed in Figures 2-8.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698